Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Fisher Butler, Jr., appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Butler, No. 3:00-cr-00169-FDW-4 (W.D.N.C. Sept. 25, 2012). We dispense with oral argument because the facts and legal conten*202tions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.